Citation Nr: 1221586	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, to include chloracne, lymphomatoid papulosis, and squamous cell carcinoma (previously claimed as cancer and sarcoma), to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for a right arm and right shoulder disorder, to include as secondary to the service-connected postoperative fusion of the left wrist with residual loss of range of motion.

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected postoperative fusion of the left wrist with residual loss of range of motion.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected postoperative fusion of the left wrist with residual loss of range of motion.
6.  Entitlement to an increased rating for the service-connected postoperative fusion of the left wrist with residual loss of range of motion, currently evaluated as 20 percent disabling prior to August 21, 2007.

7.  Entitlement to an increased rating for the service-connected postoperative fusion of the left wrist with residual loss of range of motion, currently evaluated as 30 percent disabling since October 1, 2007.

8.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	A. Robert Steiskal, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the service connection claims and which denied the Veteran a disability rating in excess of 20 percent for his service-connected left wrist disability.

In January 2007, the Veteran was afforded a local hearing before a VA Decision Review Officer (DRO) at the RO in Cleveland, Ohio.  A transcript of the hearing has been associated with the claims file. 

The Veteran's skin disorder claim also comes before the Board on appeal from a November 2007 rating decision of the VA RO in Cleveland, Ohio, which denied service connection for chloracne.

In a January 2008 rating decision, the RO granted the Veteran a period of convalescence from August 21, 2007, as a result of a surgical procedure to his service-connected left wrist.  The RO then assigned a 20 percent rating for the service-connected left wrist disability, effective October 1, 2007.  The Veteran continued to appeal, requesting a higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

The Veteran's skin disorder claim also comes before the Board on appeal from an October 2008 rating decision of the VA RO in Cleveland, Ohio, which denied service connection for lymphoma.

In a September 2010 rating decision, the RO granted the Veteran an increased disability rating of 30 percent, effective October 1, 2007.  The Veteran continued to appeal, requesting a higher disability rating.  See AB, 6 Vet. App. at 38-39.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO in Cleveland, Ohio.  A transcript of the hearing has been associated with the claims file. 

The RO certified this appeal to the Board in October 2010.  Subsequently, additional medical and lay evidence was added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in a May 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that the claim of entitlement to service connection for right kidney nephrectomy with associated scar was previously on appeal.  However, in his September 2007 and August 2010 Substantive Appeals (on VA Form 9), the Veteran withdrew this claim, before the claim was certified to the Board in October 2010.  The RO incorrectly included this issue on the August 2010 and September 2010 Supplemental Statements of the Case (SSOCs).  However, since the September 2007 and August 2010 withdrawals, the Veteran has not provided any indication that this claim was still on appeal.  At the March 2011 Board hearing, the Veteran did not assert that this claim was currently on appeal before the Board.  Therefore, the Board finds that this claim has been withdrawn and is not currently before the Board on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

At the March 2011 Board hearing, the Veteran testified that he was currently unemployed due to his service-connected left wrist disability.  The Board finds that this statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

With the exception of the new and material evidence claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.





(CONTINUED ON THE NEXT PAGE)

FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied service connection for a skin disorder.

2.  The evidence pertaining to the Veteran's skin disorder submitted subsequent to the May 1994 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1994 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a skin disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In a May 1994 rating decision, the RO denied service connection for a skin disorder due to Agent Orange exposure.  The Veteran was advised that his current skin disorder was not one of the diseases entitled to the herbicide presumption, that his service treatment records (STRs) did not contain any complaints of or treatment for a skin disorder, and that there was no evidence to show that his skin disorder was incurred in or aggravated by his active military service.  He was informed of his appellate rights.  The Veteran did not appeal this decision and it became final.  

In February 2005, the Veteran filed a claim to reopen his previously denied claim for service connection for a skin disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the claims file since the May 1994 denial: a Board hearing transcript; private medical records; private medical opinions; unrelated VA examinations; an Internet article; a DRO hearing transcript; VA treatment records; and, lay statements.  All of this evidence is new because it has not previously been submitted to VA.  

Further, subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new private medical opinions provide an indication that the Veteran's current skin disorders may be directly related to his presumed in-service herbicide exposure from his military service in the Republic of Vietnam.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (where the Federal Circuit Court determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation, even when the Veteran does not have one of the listed presumptive conditions).  

Specifically, in December 2006, the Veteran's private dermatologist, Dr. J.R.B., submitted a medical opinion, in which he concluded that the Veteran has "multiple scars over his back and some inflammatory papules consistent with a deep-set acne.  This has been reported with exposures to Agent Orange, referred to as chloracne."  Dr. A.M.S., the Veteran's private family physician, also submitted a medical opinion dated in March 2007, in which she determined that the Veteran's current skin disorders "may be related to exposures during his military tour in Vietnam."  Further, at his March 2011 Board hearing, the Veteran testified that his skin disorders were due to his military service in the Republic of Vietnam.  The Veteran's assertions are presumed credible for the purposes of reopening the claim.  Justus, 3 Vet. App. at 513.  Therefore, the Veteran's credible lay statements, combined with the medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as previously mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a skin disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Initially, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, for all of the claims currently on appeal, the Veteran has not been provided a notice letter concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the Veteran must be provided with this notice.  

Second, the claims file currently contains a June 2000 letter requesting records from VA pertaining to the Veteran's recent workers' compensation claim.  The letter states that the Veteran injured his cervical spine and right shoulder in an May 1999 on-the-job injury and was seeking workers' compensation.  The medical records concerning the Veteran's workers' compensation claim are not in the file.  These records should be obtained and considered by the RO/AMC as they are relevant to the claims on appeal.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3).

Third, the claims file currently contains outstanding private treatment records.  Specifically, at his March 2011 Board hearing, the Veteran testified that he has been treated by Dr. Bubonich, a private physician, for the disorders currently on appeal.  The claims file does not contain these treatment records.  Additionally, the claims file contains a January 2006 medical opinion from Dr. S.W.P., a private physician; however, the treatment records from Dr. S.W.P. are not currently of record.  The RO has not made an attempt to obtain these private treatment records.  Upon Remand, the RO/AMC should obtain these private treatment records, as they are pertinent to the Veteran's claims.  The RO/AMC should also update all private treatment records currently contained in the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).

Fourth, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Cleveland, Ohio, and the VA Community-Based Outpatient Clinic (CBOC) in Youngstown, Ohio, are dated from December 2011.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Fifth, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his skin disorder, right arm and right shoulder disorder, cervical spine disorder, and lumbar spine disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding current diagnoses, the April 2007 VA joints examination diagnosed the Veteran with right shoulder strain tendonitis.  At his March 2011 Board hearing, the Veteran testified that he also has problems with his right arm.  The VA outpatient treatment records contain a diagnosis of thoracic spondylosis in the list of current diagnoses.  The Veteran was also diagnosed with lumbar spondylosis by a private physician in June 2005.  

Regarding in-service incurrences of these diagnoses, the Veteran's STRs do not contain any relevant complaints or treatment.  However, the Veteran asserts that his current skin disorder is due to his exposure to herbicides from his military tour in the Republic of Vietnam.  The Veteran's personnel records establish that the Veteran was exposed to herbicides during his active military service.  Additionally, regarding the current skin disorder, at a November 2004 private outpatient treatment visit, the Veteran informed the physician that he received a severe sunburn in the 1970s, when he was in the active military service.  At his March 2011 Board hearing, the Veteran testified that he suffered injuries to his cervical spine and lumbar spine while performing his regular in-service military activities, to include jumps, landings, running, rolling, and crawling, for which he did not seek medical treatment.  To date, the Veteran has not been afforded VA examinations to address whether these disorders are directly related to his active military service, to include as due to the alleged in-service injuries and/or the presumed herbicide exposure.

Further, the Veteran asserts that his right arm, right shoulder, cervical spine, and lumbar spine disorders are caused or aggravated by his service-connected left wrist disability.  38 C.F.R. § 3.310 (2011).  To date, the Veteran has not been afforded a VA examination to address whether his right shoulder disorder and lumbar spine disorder are caused or aggravated by his service-connected left wrist disability.  VA examinations for the right arm and cervical spine disorders were provided in April 2007.  The April 2007 right arm examination did not provide a medical opinion concerning the relationship between the Veteran's current right arm diagnosis and his service-connected left wrist disability.  The April 2007 cervical spine examination did not provide any rationale for the negative nexus opinion.  Therefore, these examinations are inadequate.  Id.  

Nonetheless, in January 2006, the Veteran's private physician, Dr. S.W.P., submitted a medical opinion.  Dr. S.W.P. determined that, "Since an injury in 1973 in the armed forces that has rendered his [the Veteran's] right arm and hand to be just a guide in physical activity, it is my opinion that [the Veteran's] spinal imbalances are contributed significantly by his disability."  The Board finds this opinion to be inadequate to grant the Veteran's claim since it refers to the wrong arm injured during his active military service and since it is based solely on the history as stated by the Veteran.  However, the medical opinion does providing supporting evidence of a connection between the current disorders and the service-connected left wrist disability.  

Therefore, the claims file currently contains medical and lay evidence of current disorders and in-service incurrences of these disorders.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders currently on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, regarding the left wrist claims, the Veteran's last VA examination to assess the current severity of his service-connected postoperative fusion of the left wrist with residual loss of range of motion was at a VA joints examination in July 2010.  This evidence is inadequate to assess the Veteran's current level of severity, as this examination is almost two years old.  Additionally, at his March 2011 Board hearing, the Veteran testified that he experiences nerve damage, joint damage, and scarring because of his service-connected left wrist disability.  The Veteran's service-connected left wrist disability is currently rated under a joint Diagnostic Code (DC) (DC 5215) and a neurological DC (DC 8512).  However, the July 2010 VA examination did not address the Veteran's neurological and scarring contentions regarding his left wrist disability.  Thus, to date, a recent VA examination to assess the current residuals of the Veteran's postoperative fusion of the left wrist with residual loss of range of motion, to include potential nerve damage, joint damage, and scarring, has not been provided.  The Board finds that new VA examinations are required.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, regarding the TDIU claim, a remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  At the March 2011 Board hearing, the Veteran testified that he was currently unemployed due to his service-connected left wrist disability.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claims currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Contact the Veteran and ask that he provide the names and addresses of all VA and non-VA medical care providers who have treated him in relation to his workers' compensation claim for his May 1999 injury to his cervical spine and right shoulder.  With any necessary authorization, all outstanding records should be requested and obtained.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.  38 C.F.R. § 3.159(c) and (e).

3.  After receiving the necessary permission from the Veteran, obtain his private treatment records from Dr. Bubonich (as described at his March 2011 Board hearing) and his private treatment records from Dr. S.W.P. (as described in the January 2006 medical opinion).

Additionally, update all private treatment records currently contained in the claims file.
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the Cleveland, Ohio, VAMC and the Youngstown, Ohio, VA CBOC since December 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, the RO/AMC shall schedule the Veteran for a VA skin examination with an appropriate expert to determine the etiology of his currently diagnosed chloracne, lymphomatoid papulosis, and squamous cell carcinoma.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current skin disorder, to include chloracne, lymphomatoid papulosis, and/or squamous cell carcinoma, was incurred during his active military service, to include as due to his presumed in-service herbicide exposure from his tour in the Republic of Vietnam and/or to include as due to his alleged in-service sunburn?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After obtaining the above records, the RO/AMC shall schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed right arm and right shoulder disorder.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to his right arm and/or right shoulder.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right arm and/or right shoulder disorder was incurred during his active military service?  

(c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right arm and/or right shoulder disorder is due to his service-connected postoperative fusion of the left wrist with residual loss of range of motion?  

(d)  Is it at least as likely as not that the Veteran's current right arm and/or right shoulder disorder is permanently aggravated by his service-connected postoperative fusion of the left wrist with residual loss of range of motion?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  After obtaining the above records, the RO/AMC shall schedule the Veteran for a VA spine examination with an appropriate expert to determine the etiology of his currently diagnosed lumbar spondylosis.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lumbar spondylosis was incurred during his active military service?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spondylosis is due to his service-connected postoperative fusion of the left wrist with residual loss of range of motion?  The examiner is asked to consider the January 2006 private medical opinion regarding the Veteran's spinal imbalances.

(c)  Is it at least as likely as not that the Veteran's current lumbar spondylosis is permanently aggravated by his service-connected postoperative fusion of the left wrist with residual loss of range of motion?  The examiner is asked to consider the January 2006 private medical opinion regarding the Veteran's spinal imbalances.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  After obtaining the above records, the RO/AMC shall schedule the Veteran for a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed cervical spine disorder.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to his cervical spine.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current cervical spine disorder was incurred during his active military service?  

(c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current cervical spine disorder is due to his service-connected postoperative fusion of the left wrist with residual loss of range of motion?  The examiner is asked to consider the January 2006 private medical opinion regarding the Veteran's spinal imbalances.

(d)  Is it at least as likely as not that the Veteran's current cervical spine disorder is permanently aggravated by his service-connected postoperative fusion of the left wrist with residual loss of range of motion?  The examiner is asked to consider the January 2006 private medical opinion regarding the Veteran's spinal imbalances.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

9.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected postoperative fusion of the left wrist with residual loss of range of motion.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5215.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Include ranges of motion for the left wrist.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Note where pain starts upon range of motion testing.  
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the left wrist, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the left wrist is used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his left wrist.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

10.  After obtaining the above records, provide a VA neurological examination to the Veteran in order to assist in evaluating the severity of his service-connected postoperative fusion of the left wrist with residual loss of range of motion.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 8512.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

11.  After obtaining the above records, provide a VA scar examination to the Veteran in order to assist in evaluating the severity of his scar(s) from his service-connected postoperative fusion of the left wrist with residual loss of range of motion.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 7801, 7802, 7804, and 7805.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

For each scar, the VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	manifested by a loss of the underlying soft 		tissue?
	(e)	unstable?
	(f)	causes limitation of motion of the affected part?  		If the scar does cause limitation of motion, 		please specify the degree of limitation of 	the 		affected part.
	(g)	manifested by visible tissue loss?
	(h)	manifested by palpable tissue loss?
	(i)	manifested by visible gross distortion?
	(j)	manifested by palpable gross distortion?
	(k)	elevated on palpation?
	(l)	depressed on palpation?
	(m)	hypo-pigmented?
	(n)	hyper-pigmented?
	(o)	manifested by any additional factor of 			disability due to the scar itself?

Unretouched color photographs of EACH scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

12.  After obtaining the above records, schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (postoperative fusion of the left wrist with residual loss of range of motion; tinnitus; and, right ear hearing loss) on his employability.  Schedule the examination at the Youngstown, Ohio, VA CBOC, if possible.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving workers compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

13.  The RO/AMC should then determine whether the Veteran should be entitled to separate disability ratings for his service-connected postoperative fusion of the left wrist with residual loss of range of motion, to include separate ratings for neurological, scarring, and/or orthopedic residuals. 

14.  The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

15.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


